
	
		II
		111th CONGRESS
		1st Session
		S. 114
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  provide for the establishment of a National Center for Social Work
		  Research.
	
	
		1.Short titleThis Act may be cited as the National
			 Center for Social Work Research Act.
		2.FindingsCongress finds that—
			(1)social workers focus on the improvement of
			 individual and family functioning and the creation of effective health and
			 mental health prevention and treatment interventions in order for individuals
			 to become more productive members of society;
			(2)social workers provide front line
			 prevention and treatment services in the areas of school violence, aging, teen
			 pregnancy, child abuse, domestic violence, juvenile crime, and substance abuse,
			 particularly in rural and underserved communities; and
			(3)social workers are in a unique position to
			 provide valuable research information on these complex social concerns, taking
			 into account a wide range of social, medical, economic and community influences
			 from an interdisciplinary, family-centered and community-based approach.
			3.Establishment of National Center for Social
			 Work Research
			(a)In generalSection 401(a) of the
			 Public Health Service Act (42 U.S.C.
			 281(a)) is amended by adding at the end the following:
				
					(26)The National Center for Social Work
				Research.
					.
			(b)EstablishmentPart E of title IV of the
			 Public Health Service Act (42 U.S.C.
			 287 et seq.) is amended by adding at the end the following:
				
					7National Center for Social Work
				Research
						485I.Purpose of CenterThe general purpose of the National Center
				for Social Work Research (referred to in this subpart as the
				Center) is the conduct and support of, and dissemination of
				targeted research concerning social work methods and outcomes related to
				problems of significant social concern. The Center shall—
							(1)promote research and training that is
				designed to inform social work practices, thus increasing the knowledge base
				which promotes a healthier America; and
							(2)provide policymakers with empirically-based
				research information to enable such policymakers to better understand complex
				social issues and make informed funding decisions about service effectiveness
				and cost efficiency.
							485J.Specific authorities
							(a)In generalTo carry out the purpose described in
				section 485I, the Director of the Center may provide research training and
				instruction and establish, in the Center and in other nonprofit institutions,
				research traineeships and fellowships in the study and investigation of the
				prevention of disease, health promotion, the association of socioeconomic
				status, gender, ethnicity, age and geographical location and health, the social
				work care of individuals with, and families of individuals with, acute and
				chronic illnesses, child abuse, neglect, and youth violence, and child and
				family care to address problems of significant social concern especially in
				underserved populations and underserved geographical areas.
							(b)Stipends and allowancesThe Director of the Center may provide
				individuals receiving training and instruction or traineeships or fellowships
				under subsection (a) with such stipends and allowances (including amounts for
				travel and subsistence and dependency allowances) as the Director determines
				necessary.
							(c)GrantsThe Director of the Center may make grants
				to nonprofit institutions to provide training and instruction and traineeships
				and fellowships under subsection (a).
							485K.Advisory council
							(a)Duties
								(1)In generalThe Secretary shall establish an advisory
				council for the Center that shall advise, assist, consult with, and make
				recommendations to the Secretary and the Director of the Center on matters
				related to the activities carried out by and through the Center and the
				policies with respect to such activities.
								(2)GiftsThe advisory council for the Center may
				recommend to the Secretary the acceptance, in accordance with section 231, of
				conditional gifts for study, investigations, and research and for the
				acquisition of grounds or construction, equipment, or maintenance of facilities
				for the Center.
								(3)Other duties and functionsThe advisory council for the Center—
									(A)(i)may make recommendations to the Director of
				the Center with respect to research to be conducted by the Center;
										(ii)may review applications for grants and
				cooperative agreements for research or training and recommend for approval
				applications for projects that demonstrate the probability of making valuable
				contributions to human knowledge; and
										(iii)may review any grant, contract, or
				cooperative agreement proposed to be made or entered into by the Center;
										(B)may collect, by correspondence or by
				personal investigation, information relating to studies that are being carried
				out in the United States or any other country and, with the approval of the
				Director of the Center, make such information available through appropriate
				publications; and
									(C)may appoint subcommittees and convene
				workshops and conferences.
									(b)Membership
								(1)In generalThe advisory council shall be composed of
				the ex officio members described in paragraph (2) and not more than 18
				individuals to be appointed by the Secretary under paragraph (3).
								(2)Ex officio membersThe ex officio members of the advisory
				council shall include—
									(A)the Secretary of Health and Human Services,
				the Director of NIH, the Director of the Center, the Chief Social Work Officer
				of the Veterans’ Administration, the Assistant Secretary of Defense for Health
				Affairs, the Associate Director of Prevention Research at the National
				Institute of Mental Health, the Director of the Division of Epidemiology and
				Services Research, the Assistant Secretary of Health and Human Services for the
				Administration for Children and Families, the Assistant Secretary of Education
				for the Office of Educational Research and Improvement, the Assistant Secretary
				of Housing and Urban Development for Community Planning and Development, and
				the Assistant Attorney General for Office of Justice Programs (or the designees
				of such officers); and
									(B)such additional officers or employees of
				the United States as the Secretary determines necessary for the advisory
				council to effectively carry out its functions.
									(3)Appointed membersThe Secretary shall appoint not to exceed
				18 individuals to the advisory council, of which—
									(A)not more than two-thirds of such individual
				shall be appointed from among the leading representatives of the health and
				scientific disciplines (including public health and the behavioral or social
				sciences) relevant to the activities of the Center, and at least 7 such
				individuals shall be professional social workers who are recognized experts in
				the area of clinical practice, education, or research; and
									(B)not more than one-third of such individuals
				shall be appointed from the general public and shall include leaders in fields
				of public policy, law, health policy, economics, and management.
									The Secretary shall make appointments
				to the advisory council in such a manner as to ensure that the terms of the
				members do not all expire in the same year.(4)CompensationMembers of the advisory council who are
				officers or employees of the United States shall not receive any compensation
				for service on the advisory council. The remaining members shall receive, for
				each day (including travel time) they are engaged in the performance of the
				functions of the advisory council, compensation at rates not to exceed the
				daily equivalent of the maximum rate payable for a position at grade GS–15 of
				the General Schedule.
								(c)Terms
								(1)In generalThe term of office of an individual
				appointed to the advisory council under subsection (b)(3) shall be 4 years,
				except that any individual appointed to fill a vacancy on the advisory council
				shall serve for the remainder of the unexpired term. A member may serve after
				the expiration of the member’s term until a successor has been
				appointed.
								(2)ReappointmentsA member of the advisory council who has
				been appointed under subsection (b)(3) for a term of 4 years may not be
				reappointed to the advisory council prior to the expiration of the 2-year
				period beginning on the date on which the prior term expired.
								(3)VacancyIf a vacancy occurs on the advisory council
				among the members under subsection (b)(3), the Secretary shall make an
				appointment to fill that vacancy not later than 90 days after the date on which
				the vacancy occurs.
								(d)ChairpersonThe chairperson of the advisory council
				shall be selected by the Secretary from among the members appointed under
				subsection (b)(3), except that the Secretary may select the Director of the
				Center to be the chairperson of the advisory council. The term of office of the
				chairperson shall be 2 years.
							(e)MeetingsThe advisory council shall meet at the call
				of the chairperson or upon the request of the Director of the Center, but not
				less than 3 times each fiscal year. The location of the meetings of the
				advisory council shall be subject to the approval of the Director of the
				Center.
							(f)Administrative provisionsThe Director of the Center shall designate
				a member of the staff of the Center to serve as the executive secretary of the
				advisory council. The Director of the Center shall make available to the
				advisory council such staff, information, and other assistance as the council
				may require to carry out its functions. The Director of the Center shall
				provide orientation and training for new members of the advisory council to
				provide such members with such information and training as may be appropriate
				for their effective participation in the functions of the advisory
				council.
							(g)Comments and recommendationsThe advisory council may prepare, for
				inclusion in the biennial report under section 485L—
								(1)comments with respect to the activities of
				the advisory council in the fiscal years for which the report is
				prepared;
								(2)comments on the progress of the Center in
				meeting its objectives; and
								(3)recommendations with respect to the future
				direction and program and policy emphasis of the center.
								The advisory council may prepare
				such additional reports as it may determine appropriate.485L.Biennial reportThe Director of the Center, after
				consultation with the advisory council for the Center, shall prepare for
				inclusion in the biennial report under section 403, a biennial report that
				shall consist of a description of the activities of the Center and program
				policies of the Director of the Center in the fiscal years for which the report
				is prepared. The Director of the Center may prepare such additional reports as
				the Director determines appropriate. The Director of the Center shall provide
				the advisory council of the Center an opportunity for the submission of the
				written comments described in section 485K(g).
						485M.Quarterly reportThe Director of the Center shall prepare and
				submit to Congress a quarterly report that contains a summary of findings and
				policy implications derived from research conducted or supported through the
				Center.
						.
			
